Name: Council Regulation (EEC) No 1988/80 of 22 July 1980 amending Regulation (EEC) No 337/79 with regard to the additional intervention measures reserved for holders of long-term private storage contracts in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 80 Official Journal of the European Communities No L 195/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1988/80 of 22 July 1980 amending Regulation (EEC) No 337/79 with regard to the additional intervention measures reserved for holders of long-term private storage contracts in the wine sector HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 12 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (4 ), as last amended by Regulation (EEC) No 459/80 (5 ), laid down until the 1979/80 marketing year additional intervention measures reserved for holders of long-term private storage contracts ; whereas the application of these measures has shown that it is a device making for sound management, the quantitative scope of which may, however, prove difficult to control ; whereas the application of structural measures to adapt wine ­ growing potential to market requirements on a lasting basis will require several more years to yield results ; whereas it has proved necessary for this reason to take, for a transitional period, certain measures to streng ­ then the system of market support for table wines ; whereas the level of such aid must not, however, constitute a barrier to the attainment of the aim of the structural measures ; whereas it appears advisable for these reasons to apply for three additional wine ­ growing years the abovementioned additional measures, while limiting both the quantities and the guaranteed price level of wine which may be distilled , Article 1 The following Article shall be inserted into Regula ­ tion (EEC) No 337/79 : Article 12a 1 . Where the market support measures referred to in this Regulation are inadequate and where the representative price of a type of table wine remains lower than the activating price for three consecutive weeks, additional measures applicable to holders of long-term storage contracts for the type of table wine in question shall be taken . 2. The additional measures referred to in para ­ graph 1 shall become applicable at the normal date of expiry of the storage contracts concerned and in respect of wines which , when taken out of storage, comply with conditions to be laid down . These measures may consist in particular :  in storage of the wines in question during a period to be determined in accordance with the conditions laid down for long-term storage ,  in the distillation of these wines, or of a corres ­ ponding quantity thereof. Such measures may be combined . 3 . As regards the measure referred to in the second indent of the second subparagraph of para ­ graph 2 and in respect of the holder of a long ­ term storage contract, the quantity of table wine covered by such a contract which may be distilled shall be limited to a percentage to be determined, which may not exceed 18 % of the total quantity (  ) OJ No C 25, 1 . 2. 1980 , p. 11 . (2) OJ No C 147, 16 . 6 . 1980, p. 33 . (3 ) OJ No C 146, 16 . 6 . 1980, p. 19 . (&lt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (5 ) OJ No L 57, 29 . 2 . 1980, p. 32 . No L 195/2 Official Journal of the European Communities 29 . 7 . 80 of the table wine produced by that same holder for the marketing year in which the long-term contract was concluded . The price of the wine for distillation shall be equal to the following percentages of the guide prices obtaining when these long-term storage contracts are concluded :  90 % for all white table wines,  91-5 % for all red table wines . 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules concerning the distillation referred to in paragraph 2 and in particular concerning :  the conditions under which distillation may be carried out,  the criteria for determining the amount of aid which will enable the distilled product to be disposed of . 5 . The decision to introduce the measures referred to in paragraph 1 and the detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 . 6 . This Article shall apply to the 1980/81 , 1981 /82 and 1982/83 wine years .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 July 1980 . For the Council The President C. NEY